La Fetra, J.
This is a motion to punish a judgment debtor as for a contempt for his failure to appear November 20, 1908, the day to which his examination under an order of this court had been adjourned. The judgment upon which this proceeding is based was obtained in the Municipal Court, borough of Manahattan, ninth district, and became a judgment of the Supreme Court, out of which an execution was issued. A motion to punish as for a contempt should be made to the judge of the court or the court “out of which the execution was issued See Code Civ. Pro., § 2457; Matter of Backus, 91 App. Div. 266; affd., 179 N. Y. 571.
Motion denied.